DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cotter pin of claim 10 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Objections
Claims 7, 9, and 13-14 objected to because of the following informalities:
Claim 7, line 8 stated “to the a secondary bar”, but should be amended to state –to the secondary bar—
Claim 9, line 3 stated “to insure”, but should be amended to state –to ensure—
Claim 13, line 2 stated “and a adjustable”, but should be amended to state –and an adjustable—
Claim 14, line 4 stated “headrest pole 48.”, but should be amended to state –headrest pole.—

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “within its respective longitudinal device…” in lines 2-3. The use of the word “its” renders the claim unclear, as the possessive pronoun does not precisely define what “its” is referring to. Although it could be deduced that “its” refers to the fixation device, there is still a lack of clarity due to the use of the word. The examiner suggests amending the claim to avoid the use of the possessive pronoun. 
Claim 2 recites the limitation "respective longitudinal device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that the “respective longitudinal device” should refer to the longitudinal braces, and the claim will be examined as such.
Claim 5 recites that the plastic shield is made from “a rigid polycarbonate”. The claim is rendered indefinite, as it is unclear how the plastic shield could be both “retractable”, as required by the independent claim, and a “rigid polycarbonate”. It appears that the plastic shield should be flexible in order to be “retractable”, but claim 5 contradicts that limitation. Further explanation is required.

Claim 13 recites the limitation "an attachment fixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as “an attachment fixture” has already been claimed in claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weix et al. (US 10808454).
Regarding Claim 7, Weix et al. discloses a retractable automotive safety device (see, for example, figs. 1 and 10) that comprises: a primary tube (104); a secondary bar (170); and a retractable flexible sheet (116) configured to be drawn (see fig. 2) from the primary tube to the secondary bar, the retractable clear flexible sheet comprising a fixed border (see 122) along an edge of the flexible sheet, the fixed border including a lockable handle (see 172; see also Column 10, lines 41-58) configured to fixate to the secondary bar.

Regarding Claim 8, Weix et al. discloses the retractable automotive safety device, wherein the lockable handle (see 172) engages a notch (Column 10, lines 41-58) in the secondary bar which secures the handle to the secondary bar.

Regarding Claim 9, Weix et al. discloses the retractable automotive safety device, wherein the lockable handle (172) includes an additional locking component (see fig. 2; the two additional (three total) locking components 172 located along the flexible sheet and secondary bar) to insure against accidental unlocking (Column 10, lines 41-58).

Regarding Claim 11, Weix et al. discloses the retractable automotive safety device, wherein the primary tube (104) includes a mechanism (see 124, 146) that enables the flexible sheet to be retracted into (see fig. 3) the primary tube when not engaged to the secondary bar and retracted from (see fig. 1) the primary tube to be engaged with the secondary bar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weix et al. (US 10808454) in view of Lee (KR 200332413).
Regarding Claim 1, Weix et al. discloses a retractable automotive safety device (see, for example, figs. 1 and 10) comprising a plastic shield (116); and two longitudinal braces (see 104, 170) clasped to the plastic shield, each of the longitudinal braces attached to a vehicle body behind a vehicle seat (see fig. 10).
However, Weix et al. does not disclose that the longitudinal braces include fixation devices for secure attachment to a rear of an automotive headrest of the vehicle seat.
Lee teaches an automotive safety device (see fig. 1) comprising a plastic shield (111), wherein a fixation device (120, 122) attaches (see figs. 5-6) the automotive safety device to a 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the longitudinal braces of Weix et al. in view of the teachings of Lee to be attached to the rear of the headrest rather than the vehicle body by including fixation devices, as taught by Lee, for attachment to the rear of the headrest, such that the fixation devices were configured to slide within the respective longitudinal braces to enable variable positioning of the fixation devices, as by doing so, the longitudinal braces would be fixed to the headrest rather than the vehicle body, creating more space for the passengers in the vehicle cabin behind the vehicle seats, while further improving the safety coverage of the flexible sheet by varying the positioning of the flexible sheet according to passenger location within the vehicle.  

Regarding Claim 2, Weix et al., as modified, discloses the retractable automotive safety device, wherein each fixation device (Lee; 120, 122) is configured to slide (see fig. 5; via 124, 124a and 128, 128a) within the respective longitudinal brace (Weix et al.; 104, 170) to enable variable positioning of the fixation device with respect to the automotive headrest (see fig. 10).

Regarding Claim 3, Weix et al., as modified, discloses the retractable automotive safety device, wherein the plastic shield (Weix et al.; 116) is clear (Column 9, lines 38-43).

Claim 4, Weix et al., as modified, discloses the retractable automotive safety device, wherein the plastic shield (Weix et al.; 116) is tinted (Column 9, lines 38-43).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weix et al. (US 10808454) in view of Lee (KR 200332413) as applied to claims 1-4 above, and further in view of Roggin (US 4173369).
Regarding Claim 5, Weix et al., as modified, discloses the retractable automotive safety device, comprising the plastic shield (Weix et al.; 116).
However, Weix et al., as modified, does not disclose that the shield is constructed from a rigid polycarbonate.
Roggin teaches an automotive safety device comprising a plastic shield (see 18, 20, 22, 24, 26), wherein a portion of the shield is made from a rigid polycarbonate (Column 2, lines 61-65).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the material of the plastic shield of Weix et al., as modified, in view of the teachings of Roggin, such that the plastic shield was constructed of a rigid polycarbonate, as by doing so, the material of the plastic shield would be a rigid, structurally sound material that could also be transparent, allowing visual contact between the driver and passengers of the vehicle while still providing extra strength and protection to the automotive safety device.

Claim 6, Weix et al., as modified, discloses the retractable automotive safety device, comprising the plastic shield (Weix et al.; 116), wherein the rigid polycarbonate (Roggin; Column 2, lines 61-65) is 1.5mm in thickness (Weix et al.; Column 9, lines 33-35).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weix et al. (US 10808454).
Regarding Claim 10, Weix et al. discloses the retractable automotive safety device, comprising the additional locking component (172), which is configured to be one of a multitude of fastening mechanisms, such as fasteners, latches, clasps, buttons, or brackets (Column 10, lines 41-58). 
Therefore, Weix et al. does not explicitly disclose that the additional component is a cotter pin.
However, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the additional locking component of Weix et al. to be a cotter pin, as a cotter pin is a well-known locking component used in the art, and by using a cotter pin, the additional locking component would provide a strengthened fixing point to ensure that the flexible sheet is fixed to the secondary bar.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weix et al. (US 10808454) in view of Lee (KR 200332413).
Claim 12, Weix et al. discloses the retractable automotive safety device, comprising the primary tube (104) and secondary bar (170) attached to a vehicle body behind a vehicle seat (see fig. 10).
However, Weix et al. does not disclose that the primary tube and secondary bar include attachment fixtures to secure them to headrest poles of the vehicle seat.
Lee teaches an automotive safety device (see fig. 1) comprising a plastic shield (111), wherein an attachment fixture (120, 122) attaches (see figs. 5-6) the automotive safety device to vehicle headrest poles (15, 20) of a vehicle seat (10); the attachment fixture comprising a clip (fig. 5; see the clip of bracket 122) engaged with a first headrest pole (fig. 5; the right pole 20) and an adjustable screw (124) engaged (via the flange of bracket 122) with a second headrest pole (fig. 5; the left pole 20).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the primary tube and secondary bar of Weix et al. in view of the teachings of Lee to be attached to the poles of the vehicle headrest rather than the vehicle body by including attachment fixtures, as taught by Lee, for attachment to the poles of the headrest, such that the attachment fixtures were provided with a clip and an adjustable screw, as by doing so, the primary tube and secondary bar would be fixed to the vehicle headrests rather than the vehicle body, creating more space for the passengers in the vehicle cabin behind the vehicle seats, while also strengthening the fixing connection between the vehicle and the retractable automotive safety device.  

Claim 13, Weix et al., as modified, discloses the retractable automotive safety device, wherein the attachment fixture (Lee; 120, 122) includes a clip (fig. 5; see the clip of bracket 122) and an adjustable screw (124).

Regarding Claim 14, Weix et al., as modified, discloses the retractable automotive safety device, wherein the clip (Lee; fig. 5; see the right clip of bracket 122) is designed (fig. 5; the clip engaged with the right pole) to engage a first headrest pole (Lee; 20; and Weix et al., as modified, see fig. 10), while the adjustable screw (Lee; 124) is designed to engage (via the flange of bracket 122) a second headrest pole (Lee; 20; and Weix et al., as modified, see fig. 10).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Weix et al. (US 10808454) in view of Lee (KR 200332413) as applied to claims 12-14 above, and further in view of Huebner (DE 202013007389).
Regarding Claim 15, Weix et al., as modified, discloses the retractable automotive safety device, wherein the adjustment screw (Lee; 124) enables the primary tube (Weix et al., as modified; 104) and the secondary bar (170) to be secured upon various lateral positions due to a sliding section (Lee; 124a).
However, Weix et al., as modified, does not disclose that the section is a serrated section.
Hueber teaches an automotive safety device comprising a vehicle protective screen (20), wherein the screen is adjustable to various positions due to a serrated section (29, 29a, 30, 30a). Hueber therefore teaches that it is well known in the art to include serration sections for 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the sliding section of Weix et al., as modified, in view of the teachings of Huebner, to include serrations in the sliding section, such that the adjustable screw could be adjusted to fit within the serrations and be moved to various lateral positions and then locked into place by the serrations, as by doing so, a more precise control of the lateral movement of the primary tube and secondary bar would be provided, while also increasing the locking strength of the adjustable screw into and along the serrated section.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weix et al. (US 10808454) in view of Roggin (US 4173369).
Regarding Claim 16, Weix et al. discloses the retractable automotive safety device, comprising the retractable flexing sheet (116), the primary tube (104), and the secondary bar (170).
However, Weix et al. does not disclose formed flexible wing sheets extending outwardly from the primary tube and the secondary bar.
Roggin teaches an automotive safety device comprising a plastic shield (see 18, 20, 22, 24, 26), wherein formed wing sheets (24, 26) are attached to the plastic shield and extend outwardly (see fig. 1) from the plastic shield.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the retractable automotive safety device of Weix et al. in view of the teachings of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616